Citation Nr: 0302588	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  02-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from October 1970 to May 
1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The claim was subsequently 
transferred to the Pittsburgh, Pennsylvania, RO.  

The Board notes that in February 2001, the veteran filed 
claims for entitlement to earlier effective date for service 
connection for tinnitus and hearing loss.  Additionally, in 
September 2002, the issue of entitlement to service 
connection for a psychiatric disorder other than PTSD was 
raised.  The RO has not addressed these issues.  Hence, they 
are referred to the RO for any necessary action.

In addition, in January 2002, the veteran filed claims 
regarding tinnitus and a dental condition.  In February 2002, 
he filed a notice of disagreement with the August 2001 rating 
decision, stating that he should be service connected for 
PTSD, hearing loss, dental condition, and tinnitus.  The 
August 2001 rating decision, however, had not addressed 
issues pertaining to tinnitus or a dental condition and there 
was no claim pending prior to January 2002.  The RO issued a 
rating decision with regard to the tinnitus and dental 
condition in May 2002.  A notice of disagreement has yet to 
be filed with the May 2002 rating decision.  Therefore, the 
issues pertaining to tinnitus and a dental condition are not 
in appellate status.

It is further noted that in December 2002, the Board received 
a power of attorney (VA Form 21-22) indicating that the 
veteran was seeking to change his representative from the 
American Legion to the Virginia Department of Veterans 
Affairs.  The power of attorney was initially sent to the 
Roanoke RO and was received by them in September 2002.  The 
record indicates, however, that in July 2002, the veteran was 
advised that his claim was being certified to the Board, and 
that he had 90 days to change his representative.  The July 
2002 letter also advised that a request for change of 
representation must be sent to the Board.  In this case, 
since power of attorney was not received by the Board within 
the 90 day time-period, and as good cause for failing to file 
any change on a timely basis is not shown, a change is 
representation will not be granted for purposes of the 
current appeal.  38 C.F.R. § 20.1304 (2002).  The new power 
of attorney is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran does not have PTSD and he was not been 
exposed to any verified stressor in service.  

2.  Bilateral hearing loss is manifested by a Level II 
puretone threshold average and speech discrimination in each 
ear.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated inservice.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 3.326 (2002).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.85, Tables VI and VII (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a change in the law during the pendency of the 
veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002), the obligations of VA with respect to 
the duties to assist and notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA  are defined.  The primary implementing regulations 
are published at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These 
statutory and regulatory changes are liberalizing and are 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  In a March 2001 letter, the RO notified the 
veteran of the new law and the duties imposed on VA and on 
him under the new law.  The veteran was specifically advised 
of what evidence was needed from him and what he must do in 
order to enable VA to obtain any additional pertinent 
evidence with regard to his PTSD claim, to include 
information concerning inservice stressors.  In addition, 
January and February 2002 letters again advised the appellant 
of VA's duties with regard to his claims, and what he needed 
to do to support his claims.  He was also provided with the 
opportunity to submit any supporting evidence or information, 
and notified that ultimately it was his responsibility to 
make sure that pertinent evidence was received by VA.

Further, the March 2002 statement of the case (SOC) provided 
the veteran with adequate notice of the applicable law and 
regulations, informed him of what the evidence of record 
revealed, and provided him with notice of why the evidence 
was insufficient to award the benefits sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  

The Board acknowledges that there are additional VA and 
private medical records which have not been associated with 
the claims file.  For example, it is noted that the veteran 
has reported that he received treatment for substance abuse 
at the Johns Hopkins Hospital in the 1970's and in August 
2000; such records have not been associated with the claims 
file.  

It is also noted that the veteran has made various, at times 
conflicting, statements  with regard to the dates and places 
where he has received VA treatment.  For example, in his 
original claim in May 1976, he reported that he had received 
treatment only at the VA Medical Center (VAMC) in Richmond, 
Virginia.  However, more recent statements from the veteran 
indicate that during the 1970's, to include the early 1970's, 
he was hospitalized on numerous occasions at the VAMC in 
Baltimore, Maryland.  The only treatment record from the 
1970's from the Baltimore VAMC consists of a September 1976 
hospital report.  Also, in a January 1998 claim, he reported 
receiving treatment at the Philadelphia VAMC for a psychosis 
in 1995 and 1996.  However, in April 2001, he indicated that 
he had received treatment for psychotic episodes at the 
Philadelphia VAMC from 2000 to present; records from 2000 and 
2001 from the Philadelphia VAMC are associated with the file.  
(Treatment records from 1995 and 1996 from the Philadelphia 
VAMC are not of record.) 

In addition, it is noted that in 2001, the  RO received 
notice that the veteran was hospitalized for treatment for 
depressive episode and substance abuse; records of these 
hospitalizations are not associated with the file.    

Although it appears that some existing treatment records have 
not been associated with the claims file, the Board finds 
that this results in no prejudice to the veteran since none 
of these records pertain to the disorders at issue.  Rather, 
they all relate to treatment for substance abuse, psychosis, 
or depression.  The veteran has made no indication that any 
of his treatment has been for PTSD.      

Thus, since no additional pertinent evidence has been 
identified by the veteran as being available but absent from 
the record, any failure on the part of VA to further notify 
the appellant of what evidence would be secured by VA and 
what evidence he should secure is harmless.  Cf. Quartuccio 
v. Principi,16 Vet. App. 183 (2002).

Service connection for PTSD

In order to establish service connection for PTSD, the 
evidence must show that the veteran was exposed to a stressor 
in service, and that he has been diagnosed with PTSD, which 
has resulted from the inservice stressors.  38 C.F.R. 
§ 3.304(f).  In the case at hand, there is no indication that 
the veteran was exposed to a verified inservice stressor.  
His service records do not show that he was involved in 
combat or was exposed to any verified stressors.  The veteran 
did not serve in combat, or for that matter, serve in 
Vietnam.  The RO has specifically asked the veteran in March 
2001, to identify any stressors to which he was exposed in 
service; however, he has not reported any stressor.   In 
addition, the medical evidence of record does not show that 
he has PTSD.  In fact, there is medical evidence of record 
which indicates that the appellant specifically denied having 
symptoms of PTSD.  (See, for example, the January to March 
2000 VA medical center report.)  Without any evidence of an 
inservice stressor or a diagnosis of PTSD, service connection 
for PTSD must be denied.  38 U.S.C.A. § 1110.

Bilateral hearing loss    

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.85.   Under 
these criteria, the degree of disability for hearing loss is 
determined by application of a rating schedule that 
establishes acuity levels, ranging from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness).  

In the case at hand, the veteran's hearing loss, as assessed 
by an August 2000 VA examination, indicates that his puretone 
threshold average at 1000, 2000, 3000, and 4000 hertz was at 
39 dB in the right ear and at 45 dB in the left ear.  His 
speech recognition was at 84 percent in the right ear and at 
88 percent in the left ear.  At an April 2001 VA examination 
the appellant's pure tone threshold averages were 15 decibels 
in each ear, and speech recognition was 100 percent.  

Under 38 C.F.R. § 4.85, Table VI, the degree of hearing loss 
shown in this case would, at best, be assigned a Level II for 
each ear.  Under 38 C.F.R. § 4.85, Table VII, this degree of 
bilateral hearing loss warrants a noncompensable evaluation.  
As such, an increased rating for bilateral hearing loss 
cannot be granted under the schedular criteria.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for PTSD is denied.

A compensable rating for bilateral hearing loss is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

